Citation Nr: 0006639	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially evaluated as 50 percent, effective 
from January 1995; 100 percent under the provisions of 
38 C.F.R. § 4.29 (1999), effective from February 1999; and 
70 percent, effective from April 1999.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from July 1995 and later RO decisions that granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective from January 1995; assigned a total rating under 
the provisions of 38 C.F.R. § 4.29, effective from February 
1999; and then assigned a 70 percent rating, effective from 
April 1999.

A VA summary of the veteran's hospitalization from October to 
November 1999 was received while the file was at the Board.  
The Board will accept this evidence and review it without 
sending it to the RO for initial consideration as required by 
the provisions of 38 C.F.R. § 20.1304 because the benefits 
requested by the veteran are granted in this decision.  Under 
the circumstances, there is no prejudice to the veteran by 
this Board action.  Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDING OF FACT

The veteran's PTSD is manifested primarily by nightmares and 
intrusive thoughts of experiences in Vietnam; decreased 
memory and concentration abilities; excessive irritability 
and anger; avoidance of crowds and people; decreased 
motivation for work, activities of daily living, and self-
care; hypervigilance; increased startle response; panic 
attacks; dysphoric mood; and occasional thoughts of homicide 
and suicide that produce total social and industrial 
impairment that render him demonstrably unable to obtain or 
retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a higher rating of 100 percent for PTSD, 
effective from January 1995, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996, and 4.130, Code 9411, effective as 
of November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1967 to March 1970.  
He served in Vietnam from around November 1967 to November 
1968.

Post-service medical records show that the veteran received 
treatment and evaluations for psychiatric problems in the 
1990's.  The more salient medical reports with regard to his 
claim for a higher rating for PTSD are discussed in the 
following paragraphs.

A summary of the veteran's VA hospitalization from December 
1994 to January 1995 notes that he had been treated in the 
substance abuse rehabilitation program.  He was unemployed 
and homeless.  It was noted that he had been exposed to 
combat in Vietnam and that he began drinking and smoking 
cocaine while in Vietnam.  On mental status examination he 
was alert and oriented.  He was cognitively intact.  His mood 
was dysthymic.  His affect was anxious and worried.  There 
were no suicidal or homicidal ideations.  He was negative for 
auditory or visual hallucinations.  He was positive for 
auditory hallucinations with cocaine and/or alcohol.  He was 
also paranoid with cocaine and/or alcohol.  His judgment was 
intact.  The Axis I diagnoses were alcohol/cocaine 
dependence, and rule out PTSD.  The Axis V diagnosis or GAF 
(global assessment of functioning) was 50/60.

A VA summary of the veteran's hospitalization from March to 
April 1995 reveals that his wife had died suddenly 2 years 
ago and that he had been homeless since then.  He had 4 
children, 3 of whom lived in North Carolina and one that live 
in Connecticut.  He appeared oriented in 3 spheres with 
occasional discursive thoughts (wandering off focus, usually 
telling of stories of the past).  He denied auditory 
hallucinations, visual hallucinations or homicidality.  He 
admitted to feeling suicidal occasionally with no plans.  The 
Axis I diagnoses were major depression, PTSD, and cocaine 
abuse.  The GAF in the past year was 45.

The veteran underwent a VA psychiatric examination in May 
1995.  It was noted that he had been unable to hold a job 
after service because of arguments with a boss and that on 2 
occasions he got into fights with superiors.  He had last 
worked in 1993 as a carpenter and maintenance man.  He had 
lived in a shelter for the homeless for 6 or 7 months, and in 
December 1994, was admitted to a substance abuse program at a 
VA medical facility for alcohol, cocaine, and marijuana 
addiction.  In January 1995, he was transferred to a state 
medical facility.  It was reported that he took Prozac for 
depression and Trazodone to help him sleep.  He was 
moderately depressed, irritable, and he had exaggerated 
startle reaction to sudden loud noises.  His sleep was poor 
with thoughts of events in Vietnam.  His concentration was 
poor.  He had survivor guilt.  He reported hearing voices of 
dead friends from service and he carried on imaginary 
conversations with them.  The diagnoses were PTSD, moderately 
severe; moderate depression; and history of substance abuse.  
His social and industrial adjustment was considered poor.

In a VA letter dated in March 1996, a psychiatrist notes that 
the veteran was under his care for PTSD, and that the veteran 
had a history of alcohol abuse.  The signatory reported that 
the veteran was maintaining sobriety at that time.  It was 
noted that the veteran's PTSD was severe, and that it 
appeared the PTSD had reached a level of severity where he 
was unable to work.  It was reported that the veteran had not 
been able to do much work of any kind since 1992.  PTSD 
symptoms were reported as anxiety, flashbacks, increased 
startle response, nightmares and intrusive memories of war 
experience, avoidance, and panic attacks.

The veteran testified at a hearing in March 1996.  His 
testimony was to the effect that he had last worked in 1993, 
that he lived at a state medical facility because he was 
homeless and had no other place to live, and that he took 
medication for his PTSD.  This testimony was to the effect 
that his PTSD was more severe than rated by VA.

A summary of the veteran's hospitalization at a VA medical 
facility in July 1996 notes that he was disheveled and that 
his thought content was focused around his homelessness and 
the unsupportiveness of his immediate family.  The Axis I 
diagnoses were cocaine dependence, alcohol dependence, and 
PTSD.  The GAF at the time of hospital admission was 30, and 
it was 50 at the time of hospital discharge.

A VA summary of the veteran's hospitalization from December 
1996 to January 1997 shows Axis I diagnoses of PTSD, and 
cocaine dependence that was in partial remission.  The GAF 
was 40-50 for the past year.

A VA hospital summary shows that the veteran was admitted for 
a 2-day observation to determine the appropriateness of a 
PTSD program.  The Axis I diagnoses were PTSD and dysthymia 
secondary to the PTSD.

A summary of the veteran's VA hospitalization from March to 
April 1998 shows that he had positive homicidal ideation 
towards his neighbor and his neighbor's wife.  The Axis I 
diagnoses were PTSD, and polysubstance abuse.  The Axis II 
diagnosis was personality disorder not otherwise specified.  
The GAF was 55-60 at the time of hospital discharge.

A summary of the veteran's VA hospitalization from February 
to March 1999 reveals that he had a blunted affect.  His mood 
was dysphoric and withdrawn.  He denied suicidal and 
homicidal ideation, paranoia, or psychosis.  He was oriented 
in 4 spheres.  At the time of hospital discharge, it was 
noted that he had ongoing symptoms of PTSD that were severe 
and disabling, including reexperiencing phenomenon 
(nightmares, intrusive thoughts, triggers to intrusive 
thoughts and triggers to physiological reaction), avoidant 
behaviors, isolation, hyperarousal, excessive persistent 
insomnia, decreased motivation for work, decreased motivation 
for activities  of daily living, decreased motivation for 
self-care, poor frustration tolerance, poor conflict 
resolution and decreased memory and concentration 
capabilities.  He was considered unemployable on account of 
PTSD symptoms at the time of hospital discharge.  The Axis I 
diagnoses were PTSD, chronic and severe; dysthymia secondary 
to PTSD; alcohol dependence in remission from May 1998; 
cocaine dependence in remission from May 1998; nicotine 
dependence in recent remission.  The GAF was 38 at the time 
of hospital discharge and for the past year.

The summary of the veteran's VA hospitalization from October 
to November 1999 reveals PTSD symptoms, including nightmares, 
insomnia, intrusive thoughts, avoidance of crowds and people, 
emotional restriction and numbing, decreased memory and 
concentration capabilities, hyperarousal, hypervigilance, and 
increased startle response.  The Axis I diagnoses were PTSD, 
chronic and severe; dysthymia secondary to PTSD; alcohol 
dependence in remission from May 1998; cocaine dependence in 
remission from may 1998; and nicotine dependence in recent 
remission.  The GAF at the time of hospital discharge was 38 
and for the past year.  It was noted that he was unemployable 
due to PTSD symptoms at the time hospital discharge.


B.  Legal Analysis

The veteran's claim for a higher rating for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

The evidence shows that the veteran has been essentially 
homeless and unemployed since around 1993, following the 
sudden death of his wife, due to psychiatric problems, and 
that he has had very little contact with other people since 
then.  The medical evidence indicates that his psychiatric 
problems have been due primarily to polysubstance abuse and 
PTSD.  While the polysubstance abuse may be causally related 
to the service-connected PTSD, the law prohibits the payment 
of VA compensation that is the result of the veteran's own 
abuse of alcohol and drugs for any reason.  Section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990).  
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended 38 U.S.C.A. § 1110 (West 1991), effective for claims 
filed after October 31, 1990.  VAOPGCPREC 2-97; VAOPGCPREC 2-
98.  The medical evidence in this case, does not specifically 
show the psychiatric symptoms that are due to the PTSD alone, 
and it indicates that the polysubstance abuse has been in 
remission since May 1998 and in partial remission at times 
prior to this date.  Under the circumstances, the Board will 
consider all of the veteran's psychiatric symptoms as 
attributable to the PTSD.

The veteran's GAF score at the VA hospitalizations in 1999 
was 38.  A GAF of 38 is indicative of major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood that prevent the veteran from working under 
the provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's PTSD.  The Court defines GAF 
and cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 
97 (1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.  While the evidence indicates that the 
veteran's GAF score before 1999 were not as severe, those 
scores generally indicate the presence of PTSD symptoms that 
produce serious social and industrial impairment.

The medical evidence shows that the veteran has been 
hospitalized for psychiatric treatment on numerous occasions 
since December 1994 and shows numerous PTSD symptoms.  The 
medical evidence indicates that the veteran's PTSD symptoms 
include nightmares and intrusive thoughts of experiences in 
Vietnam; panic attacks; decreased memory and concentration 
abilities; excessive irritability and anger; avoidance of 
crowds and people; decreased motivation for work, activities 
of daily living, and self-care; hypervigilance; increased 
startle response; dysphoric mood; and occasional thoughts of 
homicide and suicide that produce total social and industrial 
impairment.  The evidence indicates that the PTSD symptoms 
render the veteran demonstrably unable to obtain or retain 
substantially gainful employment as noted on the summaries of 
his VA hospitalizations in 1999.  The March 1996 VA letter 
from the psychiatrist who was treating the veteran at that 
time also indicates that the veteran was unemployable due to 
PTSD symptoms, and that he had not been able to do much work 
of any kind since around 1992.

The veteran's testimony in March 1996 is to the effect that 
he has been unemployed and homeless since around 1993 due to 
PTSD problems, and the medical evidence support his 
statements.  In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), 
the Court upheld the VA Secretary's interpretation that the 
criteria for a 100 percent rating "are each independent 
bases for granting a 100 percent rating."  In this case, the 
evidence indicates that the veteran is demonstrably unable to 
obtain or retain gainful employment due to PTSD symptoms 
which meets one of the criteria for a 100 percent rating 
under the provisions of diagnostic code 9411, effective prior 
to November 7, 1996.  The evidence also shows that the PTSD 
symptoms produce total social and industrial impairment that 
supports granting a total rating for this disorder under the 
criteria of diagnostic code 9411, effective prior to or as of 
November 7, 1996.

A longitudinal review of the evidence indicates that the 
veteran's PTSD symptoms have produced total industrial and 
social impairment since around December 1994.  Hence, the 
evidence supports granting a higher rating of 100 percent for 
PTSD, effective from January 1995, the date of the grant of 
service connection for this disorder.



ORDER

A higher rating of 100 percent for PTSD, effective from 
January 1995, is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

